Citation Nr: 1138337	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for residuals of corneal abrasion of the right eye.

4.  Entitlement to an initial rating greater than 40 percent for gout.

5.  Entitlement to an effective date earlier than November 29, 2006 for the award of service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

In addition to the claims listed on the title page, the Veteran had previously appealed to the Board issues of entitlement to service connection for erectile dysfunction and pseudofolliculitis barbae.  A March 2010 RO rating decision granted service connection for these disorders, and assigned initial disability ratings and effective dates of award.  This rating action has satisfied, and terminated, the appeal on these issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran alleges that he manifests residual disability from a "corneal burn w/ cigarette" involving the right eye.  See VA Form 21-526, Sections I & III received in November 2006.  His service treatment records (STRs) reflect that this injury involved the left eye.  The Board refers to the RO an issue of entitlement to service connection for residuals of corneal abrasion of the left eye for initial review and adjudication as it appears that this is the actual claim intended by the Veteran.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran had 20 years of active service.  Unfortunately, the RO has only received partial copies of the Veteran's service treatment records (STRs).  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran has referred to having filed an original service connection claim at the Hampton VA Hospital in 2004.  The available records document that the DAV stationed at Naval Station Norfolk evaluated potential service connection claims in November 2004, but that actual claims were not filed.  See VA Form 21-526 received November 2006 (Veteran checking a positive response to Box 2a denying having filed a prior claim with VA).  The DAV worksheet appears to reflect that STRs were available at that time.

The custodian of the Veteran's STRs upon separation from service (the Records Management Center (RMC)) informed the RO in June 2007 that the Veteran's STRs could not be located.  See VA Adjudication Procedure Manual, M21-1 MR, Part III, Subpart iii, Chapter 2, Section A, Topic 4, Block f (the RMC houses STRs for Navy veterans with a separation dated on or after January 31, 1994).  Thus, at this time, the location of the Veteran's STRs is unknown.

The available STRs reflect the Veteran's treatment for right-sided costochondritis in January 1985, musculoskeletal chest wall tenderness status post stabbing of the left anterior chest wall in September 1986, and continued chest pain in March 1987.  On a Report of Medical History in March 1988, the Veteran appeared to report a resolution of his chest wall symptoms.  On a Report of Medical History in May 2004, the Veteran reported having chest pains "ALL THE TIME."

In light of the above, the Board finds that medical examination is necessary to determine the nature and etiology of the Veteran's reported chest pain symptoms.  38 U.S.C.A. § 5103A(d).  Additional information which may be necessary for this examination includes any available hospitalization records from Bayside Hospital in Virginia pertaining to the reported closed tube thoracotomy performed in May 1986.  The RO should also attempt to obtain any available service personnel records (SPRs) to determine whether a line of duty determination was made with respect to this injury.

The available STRs do not reflect any lay or medical evidence of sleep apnea.  The Veteran reports that this disorder was first observed by his ex-wife during active service, and was first evaluated at the Hampton VA Medical Center in December 2006.  To better evaluate this claim, the RO should invite the Veteran to submit a statement from his ex-spouse, who is reportedly a registered nurse, describing her observations.  Additionally, the RO should obtain complete records of the Veteran's sleep study evaluation at the Hampton VA Medical Center in June 2007.  Thereafter, the Veteran should be afforded medical examination to determine the probable onset and etiology of his sleep apnea disability.  38 U.S.C.A. § 5103A(d).

As addressed in the Introduction section, the Veteran appears to seek a claim of entitlement to service connection for residuals of corneal abrasion of the left eye rather than the right eye.  At this time, the Board will take no further action on the right eye claim.

The Board also defers adjudication of the initial rating and effective date of award claim for service-connected gout pending additional record development.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining records from Bayside Hospital in Virginia pertaining to a closed tube thoracotomy performed in May 1986.

2.  Obtain the Veteran's clinical records of treatment at the Hampton VA Medical Center since June 2007, to include complete records related to a sleep study performed in June 2007.

3.  Request a copy of the Veteran's Service Personnel Records including whether there is a line of duty evaluation for a chest stab injury in May 1986.

4.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of his reported recurrent chest pain.  The claims folder should be provided to the examiner for review.  The examiner should obtain relevant history from the Veteran regarding the nature and onset of his chest pain symptoms.  Following examination and review of the claims folder, the examiner is requested to provide opinion to the following questions:

   a) provide all current findings pertaining to residuals of left closed tube thoracotomy performed in May 1986; 

   b) provide the diagnosis, or diagnoses, accounting for the Veteran's current report of recurrent chest pain (if any); and
   
   c) if a current disability accounting for chest pain is found, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder(s) either first manifested in service or is causally related to an event during service.

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* the Veteran's treatment for right-sided costochondritis in January 1985;
* the Veteran's treatment for musculoskeletal chest wall tenderness status post stabbing of the left anterior chest wall in September 1986;
* the Veteran's report of continued chest pain in March 1987;
* the Veteran's March 1988 Report of Medical History wherein he appeared to report a resolution of his chest wall symptoms; and
* the Veteran's May 2004 Report of Medical History regarding having chest pains "ALL THE TIME."

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

5.  Schedule the Veteran for appropriate examination to determine the probable onset and etiology of the Veteran's sleep apnea.  The claims folder should be provided to the examiner for review.  The examiner should obtain relevant history from the Veteran regarding the nature and onset of his sleep apnea symptoms.  

Following examination and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's sleep apnea either first manifested in service or is causally related to an event during service?

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* the Veteran's lay descriptions of symptomatology that dates back to service;
* any descriptions of symptomatology offered by other witness statements (if any);
* that the lack of documented symptoms or treatment during service is not fatal to the Veteran's claim when other evidence may show the onset in service or a link to service; and
* whether there is any medical reason to accept or reject the Veteran's allegation of the in-service onset of sleep apnea.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

6.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denies, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

